
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 260
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Klein of Florida,
			 Mr. Boehner,
			 Mr. Moore of Kansas,
			 Mr. Cantor,
			 Mr. Towns,
			 Mr. Pence,
			 Mr. Rothman of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Peters,
			 Mr. Hoekstra,
			 Ms. Corrine Brown of Florida,
			 Mr. King of New York,
			 Mr. Himes,
			 Mr. McKeon,
			 Mr. Adler of New Jersey,
			 Mr. Wilson of South Carolina,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Garrett of New Jersey,
			 Ms. Richardson,
			 Mr. Price of Georgia,
			 Mr. Ellsworth,
			 Mr. Mario Diaz-Balart of Florida, and
			 Ms. Wasserman Schultz) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the 62nd anniversary of the
		  independence of the State of Israel, and reaffirming unequivocal support for
		  the alliance and friendship between the United States and
		  Israel.
	
	
		Whereas, on May 14, 1948, the State of Israel declared its
			 independence;
		Whereas Israel has provided Jews from all over the world
			 with the opportunity to reestablish and participate in a Jewish state and
			 society in their ancient homeland, the Land of Israel, with the city of
			 Jerusalem as its undivided capital;
		Whereas Israel is home to many religious sites sacred to
			 Judaism, Christianity, and Islam;
		Whereas Israel has provided a refuge to Jews who survived
			 the unprecedented horrors of the Holocaust;
		Whereas Israel has also provided a refuge to, and has
			 successfully absorbed, more than 800,000 Jewish refugees who fled persecution
			 in neighboring countries in the Middle East;
		Whereas the people of Israel have established a
			 pluralistic democracy that incorporates the freedoms cherished by the people of
			 the United States, including freedom of speech, freedom of religion, freedom of
			 association, freedom of the press, and government by the consent of the
			 governed;
		Whereas Israel continues to serve as a shining model of
			 democratic values by regularly holding free and fair elections, promoting the
			 free exchange of ideas, and vigorously exercising in its Parliament, the
			 Knesset, a democratic government that is fully representative of its
			 citizens;
		Whereas Israel has bravely defended itself from repeated
			 military and terrorist attacks since it declared its independence;
		Whereas the thousands of rocket attacks from violent
			 extremist groups in Gaza against Israeli civilian targets in recent years have
			 caused hundreds of casualties and have destroyed homes, schools, buildings,
			 roads, power lines, and other significant infrastructure;
		Whereas several Israeli soldiers, including Staff Sgt.
			 Gilad Shalit, continue to be held hostage by violent militant groups;
		Whereas Israel has signed landmark peace treaties and
			 successfully established peaceful bilateral relations with neighboring Egypt
			 and Jordan;
		Whereas despite the deaths of over 1,000 innocent Israelis
			 over the last several years at the hands of murderous homicide bombers and
			 other violent militants, the people of Israel continue to seek peace with their
			 Palestinian neighbors;
		Whereas successive Israeli governments, including the
			 present one, have demonstrated through both words and specific actions that
			 Israel is committed to the United States-Israel relationship and to the peace
			 process;
		Whereas the present Government of Israel, for the sake of
			 peace, has made concessions which Secretary of State Hillary Rodham Clinton, on
			 October 31, 2009, described as “unprecedented”;
		Whereas President Barack Obama, on June 4, 2008, stated
			 that “Jerusalem will remain the capital of Israel and it must remain
			 undivided.”;
		Whereas the Jerusalem Embassy Act of 1995 (PL 104–45)
			 states that it is the policy of the United States that “Jerusalem should remain
			 an undivided city in which the rights of every ethnic and religious group are
			 protected” and that “Jerusalem should be recognized as the capital of the State
			 of Israel”;
		Whereas Israeli Prime Minister Benjamin Netanyahu, on
			 March 22, 2010, stated that “The connection between the Jewish people and the
			 Land of Israel cannot be denied. The connection between the Jewish people and
			 Jerusalem cannot be denied … Jerusalem is not a settlement. It is our
			 capital.”;
		Whereas Vice President Joe Biden, speaking in Jerusalem on
			 March 9, 2010, stated that “ … progress occurs in the Middle East when everyone
			 knows there is simply no space between the United States and Israel.”;
		Whereas Secretary of State Hillary Rodham Clinton, on
			 March 22, 2010, stated that “This Administration will always stand up for
			 Israel’s right to defend itself. And for Israel, there is no greater strategic
			 threat than the prospect of a nuclear-armed Iran.”;
		Whereas the Government of Iran, which rejects Israel's
			 right to exist, is a continued threat to Israel's safety and security, both
			 through its sponsorship of Foreign Terrorist Organizations like Hamas and
			 Hezbollah and through its ongoing efforts to acquire nuclear weapons and the
			 missiles to deliver them;
		Whereas the United States and Israel enjoy a longstanding
			 strategic partnership and friendship based on shared interests, democratic
			 values, amity, and respect, and that include educational, scientific,
			 technological, intelligence, military, and homeland security
			 cooperation;
		Whereas the people of the United States share a deep
			 affinity with the people of Israel and view Israel as a strong and trusted
			 ally;
		Whereas the United States was one of the first nations to
			 recognize the State of Israel, only 11 minutes after its creation; and
		Whereas Israel's Independence Day on the Jewish calendar
			 coincides this year with April 20, 2010: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the significance of the 62nd
			 anniversary of the establishment of the State of Israel as a place of refuge
			 and national homeland for the Jewish people;
			(2)reaffirms its
			 enduring, bipartisan support for the alliance and friendship between the
			 Governments and peoples of the United States and Israel, for Israel’s security
			 and right to exist as a democratic, Jewish state, and for its right to defend
			 itself;
			(3)commends the
			 people of Israel for their remarkable achievements, in the face of adversity,
			 during the past 62 years; and
			(4)extends warm
			 congratulations and best wishes to the people of Israel as they celebrate the
			 62nd anniversary of Israel's independence.
			
